DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US 20160342388 A1) in view of Nishimura (US 20180285642 A1)

Regarding claim 1, Imamura discloses a video display apparatus which displays a generated image so as to be superimposed on a real image ([0027] The HMD 1 is an example of a data process apparatus. The data process apparatus includes an image capture unit and a display unit.), 
([0028] a display unit) apparatus displaying the generated image on a display screen ([0030] The AR marker is a marker (sign) for designating, for example, various contents of object data or the position for displaying the object data.), 
configuring an ID image including identification information for supporting an operation of a user to the generated image ([0063] The numbering list table 40 is an example of relationship data (hereinafter also referred to as “relationship information”) that includes the object data 42 associated with the corresponding number 41 serving as the identification data corresponding to the object data 42.), 

 displaying the ID image so as to be associated with the generated image when the generated image falls within a range of the sight line region, receiving an operation to select the ID image from the user ([0036] The number assigned to the object data 21 is an example of identification data of object data. Although a numeral (number) is assigned to the object data in this embodiment, the identification data of object data may also be a letter (character), a symbol, or a combination of any of such numeral, letter, and symbol.), and 
when receiving the operation to select the ID image, selecting the generated image associated with the ID image and executing a predetermined process associated with the generated image ([0063] example of relationship data (hereinafter also referred to as “relationship information”) that includes the object data 42 associated with the corresponding number 41 serving as the identification data corresponding to the object data 42.).

Nishimura discloses detecting a sight line direction of the user to set a sight line region in accordance with the sight line direction ([0070] The line-of-sight specifying section 161 specifies a line-of-sight direction D1 (see FIG. 5) of the user on the basis of pupil positions (the positions of the pupils) of the left and right eyes of the user detected by the pupil detection sensors 63.)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include detecting a sight line direction of the user to set a sight line region in accordance with the sight line direction as described by Nishimura.

 The motivation for doing so would have been to provide a head mounted display capable of quickly and appropriately AR-displaying various kinds of information concerning a work target of a user.  (Nishimura, [0007]).

Therefore, it would have been obvious to combine Imamura and Nishimura to obtain the invention as specified in claim 1.

Regarding claim 2, Imamura is silent to wherein the ID image is displayed when the generated image is in the sight line region, and the ID image is not displayed when the generated image is out of the sight line region, and wherein the generated image to which the ID image is displayed is selectable and the generated image to which the ID image is not displayed is unselectable.

Nishimura discloses wherein the ID image is displayed when the generated image is in the sight line region, and the ID image is not displayed when the generated image is out of the sight line region,  ([0102] the image determining section 162 performs the pattern matching, the edge detection, or the like explained above on a target object located in the line-of-sight direction D1 from an outside scene image captured by the RGB camera 61 and recognizes the first target object O1., [0106] When determining No in step S9 or after the display control section 168 causes the image display section 20 to display the image indicating the target object information concerning the first target object O1 in step S11, the image determining section 162 determines whether a target object (a second target object O2) is present within the predetermined extended range R2 set in advance centering on the line-of-sight direction D1 (step S12). Note that, as the determination of presence or absence of a target object, the same processing as step S9 is performed.)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include wherein the ID image is displayed when the generated image is in the sight line region, and the ID image is not displayed when the generated image is out of the sight line region, and wherein the generated image to which the ID image is displayed is selectable and the generated image to which the ID image is not displayed is unselectable as described by Nishimura.

 The motivation for doing so would have been to provide a head mounted display capable of quickly and appropriately AR-displaying various kinds of information concerning a work target of a user.  (Nishimura, [0007]).



Regarding claim 3, Imamura discloses wherein the identification information is configured of at least one of a character including a number, a color, a shape, and an image obtained by processing the generated image ([0036] The number assigned to the object data 21 is an example of identification data of object data. Although a numeral (number) is assigned to the object data in this embodiment, the identification data of object data may also be a letter (character), a symbol, or a combination of any of such numeral, letter, and symbol.).

Regarding claim 4, Imamura discloses wherein the operation to select the ID image is received by at least one of a command by an audio recognition, a detection of a gesture by a finger, and an input of a hardware button ([0074] in a case of using the HMD 1 or the like in which the object data 21 is displayed in a small screen near the eyes of the user, a touch operation it is difficult to designate object data 21 densely allocated in the screen by way of touch operation or gestures.).

Regarding claim 5, Imamura is silent to wherein display and hide of an image representing the sight line region are switched based on an operation of the user.

Nishimura discloses wherein display and hide of an image representing the sight line region are switched based on an operation of the user ([0102] the image determining section 162 performs the pattern matching, the edge detection, or the like explained above on a target object located in the line-of-sight direction D1 from an outside scene image captured by the RGB camera 61 and recognizes the first target object O1., [0106] When determining No in step S9 or after the display control section 168 causes the image display section 20 to display the image indicating the target object information concerning the first target object O1 in step S11, the image determining section 162 determines whether a target object (a second target object O2) is present within the predetermined extended range R2 set in advance centering on the line-of-sight direction D1 (step S12). Note that, as the determination of presence or absence of a target object, the same processing as step S9 is performed.)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include wherein display and hide of an image representing the sight line region are switched based on an operation of the user as described by Nishimura.

 The motivation for doing so would have been to provide a head mounted display capable of quickly and appropriately AR-displaying various kinds of information concerning a work target of a user.  (Nishimura, [0007]).

Therefore, it would have been obvious to combine Imamura and Nishimura to obtain the invention as specified in claim 5.

Regarding claim 6, Imamura is silent to wherein the sight line region is enlarged or reduced in accordance with an operation of the user.


 ([0142] the spectral camera 62 maybe configured to capture spectral images in a predetermined range including the line-of-sight direction … it is possible to reduce an image size of the spectral images)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include wherein the sight line region is enlarged or reduced in accordance with an operation of the user as described by Nishimura.

 The motivation for doing so would have been to provide a head mounted display capable of quickly and appropriately AR-displaying various kinds of information concerning a work target of a user.  (Nishimura, [0007]).

Therefore, it would have been obvious to combine Imamura and Nishimura to obtain the invention as specified in claim 6.

Regarding claim 7, Imamura discloses wherein display of the ID image in the sight line region is fixed or the fixation of the display is released in accordance with an operation of the user ([0095] Then, the generation unit 18 identifies a display position of object data obtained from the object data 21 illustrated in the upper side of FIG. 13 based on a position data table).

([0105] a large amount of object data can be displayed even in a case where the numbers that can be assigned in the numbering process are limited).

Regarding claim 9, Imamura discloses wherein any one or all of the ID images in the sight line region is selected in accordance with an operation of the user ([0105] the visibility of the screen can be prevented from degrading. Further, the selecting of displayed object data can be facilitated.).

Regarding claim 10, Imamura discloses wherein a maximum number of the ID images capable of being simultaneously displayed in the sight line region is set  ([0105] a large amount of object data can be displayed even in a case where the numbers that can be assigned in the numbering process are limited).

Regarding claim 11, Imamura discloses wherein a selection region in which the ID image is displayed and the selection operation is received is set on the display screen ([0105] Further, the selecting of displayed object data can be facilitated).

Regarding claim 12, Imamura discloses wherein the ID image of the generated image that has come out of the sight line region is displayed in the selection region ([0106] he selection of object data byway of audio recognition can be implemented by using common words such as numbers (except for the command “mode change”).).

Regarding claim 13, Imamura discloses wherein the ID images are displayed at positions dispersely aligned at even intervals in the selection region ([0107] when the user utters “then”, “next”, “right”, or “down (or up)” in a state where the current pointer is pointing at the operation object 52 “object data assigned with 2”, the operation object 52 becomes a subsequent pointer “object data assigned with 3”).

Regarding claim 14, Imamura is silent to wherein the operation to select the ID image in the selection region is received by at least one of position designation, color designation, and shape designation.

Nishimura discloses wherein the operation to select the ID image in the selection region is received by at least one of position designation, color designation, and shape designation ([0080] The image-position control section 166 may create image information in which RGB values are changed according to colors (RGB values) of the outside scene image or change the luminance of the image display section 20 according to the luminance of the outside scene image to generate different images on the basis of the same image information)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include wherein the operation to select the ID image in the selection region is received by at least one of position designation, color designation, and shape designation as described by Nishimura.



Therefore, it would have been obvious to combine Imamura and Nishimura to obtain the invention as specified in claim 14.

Regarding claim 15, Imamura is silent to wherein the generated image that falls within the range of the sight line region is displayed after setting the sight line region, and the ID image is displayed to the generated image.

Nishimura discloses wherein the generated image that falls within the range of the sight line region is displayed after setting the sight line region, and the ID image is displayed to the generated image ([0078] first, the target-object-information acquiring section 165 acquires target object information corresponding to the first target object O1 specified by the image determining section)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include wherein the generated image that falls within the range of the sight line region is displayed after setting the sight line region, and the ID image is displayed to the generated image as described by Nishimura.



Therefore, it would have been obvious to combine Imamura and Nishimura to obtain the invention as specified in claim 15.

Regarding claim 16, Imamura is silent to wherein, when the generated image to which the ID image is displayed in the sight line region has come out of the sight line region, the display of the ID image is maintained to be able to receive the selection operation.

Nishimura discloses wherein, when the generated image to which the ID image is displayed in the sight line region has come out of the sight line region, the display of the ID image is maintained to be able to receive the selection operation. ([0081] The direction determining section 167 determines a direction and a movement and a displacement amount (a movement amount) of a position of the image display section 20 detected by the nine-axis sensor)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include wherein, when the generated image to which the ID image is displayed in the sight line region has come out of the sight line region, the display of the ID image is maintained to be able to receive the selection operation as described by Nishimura.

 The motivation for doing so would have been to provide a head mounted display capable of quickly and appropriately AR-displaying various kinds of information concerning a work target of a user.  (Nishimura, [0007]).

Therefore, it would have been obvious to combine Imamura and Nishimura to obtain the invention as specified in claim 16.

Regarding claim 17, Imamura is silent to wherein a sight line depth of the user is detected and the sight line region is set in accordance with the sight line direction and the sight line depth.

Nishimura discloses wherein a sight line depth of the user is detected and the sight line region is set in accordance with the sight line direction and the sight line depth ([0080] s the distance from the user to the specific target object is closer, the image-position control section 166 creates image information in which characters included therein are larger)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include wherein a sight line depth of the user is detected and the sight line region is set in accordance with the sight line direction and the sight line depth as described by Nishimura.



Therefore, it would have been obvious to combine Imamura and Nishimura to obtain the invention as specified in claim 17.

Regarding claim 18, Imamura discloses wherein the generated image designated by the user is arranged at a position designated by the user in the real image based on the operation of the user, and wherein the generated image is moved in accordance with the operation to select the ID image associated with the generated image ([0084] the assigned number N corresponding to the object data 21a that has moved out of the screen 44 can remain assigned to the object data 21a for a certain period of time).

Regarding claim 19, Imamura discloses wherein the ID image is displayed so as to be associated with an object in the real image, and wherein the generated image associated with an image region of the object is operated in accordance with the operation to select the ID image ([0084] the assigned number “1” of the object data 21a is retained in a case where the time Tn of the non-displayed state of the object data 21a is less than or equal to the assigned number retention time Ts)

Regarding claim 20, Imamura discloses a video display method in a video display apparatus which displays a generated image so as to be superimposed on a real image  ([0027] The HMD 1 is an example of a data process apparatus. The data process apparatus includes an image capture unit and a display unit.), 

displaying the generated image on a display screen ([0030] The AR marker is a marker (sign) for designating, for example, various contents of object data or the position for displaying the object data.),  
configuring an ID image including identification information for supporting an operation of a user to the generated image ([0063] The numbering list table 40 is an example of relationship data (hereinafter also referred to as “relationship information”) that includes the object data 42 associated with the corresponding number 41 serving as the identification data corresponding to the object data 42.), 

 displaying the ID image so as to be associated with the generated image when the generated image falls within a range of the sight line region, receiving an operation to select the ID image from the user ([0036] The number assigned to the object data 21 is an example of identification data of object data. Although a numeral (number) is assigned to the object data in this embodiment, the identification data of object data may also be a letter (character), a symbol, or a combination of any of such numeral, letter, and symbol.), and 
receiving an operation to select the ID image from the user [0074] in a case of using the HMD 1 or the like in which the object data 21 is displayed in a small screen near the eyes of the user, a touch operation it is difficult to designate object data 21 densely allocated in the screen by way of touch operation or gestures.), and 
when receiving the operation to select the ID image, selecting the generated image associated with the ID image and executing a predetermined process associated with the generated image ([0063] example of relationship data (hereinafter also referred to as “relationship information”) that includes the object data 42 associated with the corresponding number 41 serving as the identification data corresponding to the object data 42.).

Nishimura discloses detecting a sight line direction of the user to set a sight line region in accordance with the sight line direction ([0070] The line-of-sight specifying section 161 specifies a line-of-sight direction D1 (see FIG. 5) of the user on the basis of pupil positions (the positions of the pupils) of the left and right eyes of the user detected by the pupil detection sensors 63.)

Imamura and Nishimura are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the HMD of Imamura to include detecting a sight line direction of the user to set a sight line region in accordance with the sight line direction as described by Nishimura.

 The motivation for doing so would have been to provide a head mounted display capable of quickly and appropriately AR-displaying various kinds of information concerning a work target of a user.  (Nishimura, [0007]).

Therefore, it would have been obvious to combine Imamura and Nishimura to obtain the invention as specified in claim 20.

Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619